NOEL GUERRERO V. THE STATE OF TEXAS



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-166-CR





NOEL GUERRERO	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Noel Guerrero of aggravated assault with a deadly weapon and sentenced him to six years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.  Appellant brings a single point on appeal complaining of improper jury argument.  Because Appellant did not preserve his complaint for appeal, we affirm the trial court’s judgment.

Appellant was convicted of aggravated assault with a deadly weapon, after hitting the complainant in the head with a baseball bat.  In its closing argument at trial, the State made reference to the co-defendant’s plea of guilty and deportation, and told the jury to punish Appellant in a way that would send a message about “how we feel about protecting our society.”  Appellant argues on appeal that the State was encouraging the jury to punish Appellant for a long period because he could not be deported.

To complain on appeal about improper jury argument, a defendant must object and pursue the objection to an adverse ruling.
(footnote: 2)  We have examined the record and find no evidence of objection to this argument by Appellant at trial, nor does Appellant direct us to any such objection.

Because Appellant has failed to preserve this complaint for appeal, we overrule his single point and affirm the trial court’s judgment.





LEE ANN DAUPHINOT

JUSTICE

PANEL B:	DAUPHINOT and GARDNER, JJ.; and SAM J. DAY, J. (Retired, Sitting by Assignment).



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: February 5, 2004

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:Tex. R. App. P.
 33.1; 
Cockrell v. State
, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996), 
cert. denied
, 520 U.S. 1173 (1997).